UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 17, 2013 GDT TEK, Inc. (Exact name of registrant as specified in its chapter) Florida (State or other jurisdiction of incorporation 000-20259 (Commission File Number) 27-0318532 (IRS Employer Identification No.) 8110 Ulmerton Ave. Largo,Florida (Address of principal executive offices) (Zip Code) (407) 574-4740 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On April 17, the Company entered into an Exclusive Right to Purchase Stock. The exclusive right to purchase is for one hundred percent (100%) of a certain business that supplies electricity to the grid from electrical generators that burn methane gas. The methane gas is the byproduct of the landfill that the business is located on. The landfill operation is located in the northern part of the United States near the Great Lakes. The agreement attached along with business financials requires a payment of $8,950,000 plus stock to be paid to the current owners of the business which is to be completed within on or before December 31, 2013. Item 9.01 – Financial Statements and Exhibits 99.1 Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated May 15, 2013 GDT TEK , INC. /s/Bo Linton By:Bo Linton Its:President and Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
